                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

GEORGE MARTIN,                         )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )   CIVIL ACTION NO. 17-0145-CG-MU
                                       )
CITY OF MOBILE, ALABAMA,               )
et al.,                                )
                                       )
      Defendants.                      )

                                    JUDGMENT

      In accordance with the Order entered this date granting Defendants’ Motions

to Dismiss, it is hereby ORDERED, ADJUDGED, and DECREED that judgment

is entered in favor of Defendants, City of Mobile, Alabama, Donald Pears,

Thomas Calhoun, Charles Bailey, Wilbur Williams, and Mark Neno and

against Plaintiff, George Martin. Plaintiff’s § 1983 claims are DISMISSED

WITHOUT PREJUDICE as premature pursuant to Heck v. Humphrey, 512 U.S.

477, 489–90, 114 S.Ct. 2364, 2374, 129 L.Ed.2d 383 (1994). Additionally, Plaintiff’s

state law claims are DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1367(c)(3) as this Court will not exercise supplemental jurisdiction over those

claims.

      DONE and ORDERED this 15th day of October, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
